Citation Nr: 1314644	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-40 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disorder, to include as secondary to the service-connected left hip disability.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that denied service connection for a psychiatric disorder, and determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a right hip disorder.

In April 2011, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a right hip disorder, on the merits, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection for a right hip disorder was denied by the Board in a decision dated August 8, 2007.

2.  Evidence received since the August 2007 Board decision that denied service connection for a right hip disorder relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 Board decision that denied the claim of service connection for a right hip disorder, to include as secondary to the service-connected left hip disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2012).

2.  The evidence received since the August 2007 decision that denied service connection for a right hip disorder, to include as secondary to the service-connected left hip disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen the issue of service connection for a right hip disability, any deficient notice for that claim is not prejudicial to the Veteran.

Reopening Service Connection Claim

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this case, an August 2007 Board decision denied the claim of service connection for a right hip disorder.  Decisions of the Board are final unless appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal that determination to the Court, thus, in order to reopen the claim, new and material evidence is required for VA to reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Veteran contends that while working on an airplane while in service in January 1975, he slipped and fell approximately 20 feet, landing on his left hip.  He is service connected for traumatic degenerative changes left hip, status post left total hip arthroplasty.  He currently has a right hip disability, which he believes is either directly related to the fall in service, or is secondary to his service connected left hip disability.  He has had a total arthroplasty of the right hip which was necessitated by both degenerative joint disease in the right hip, as well as by the presence of avascular necrosis in the right hip.

At the time of the August 2007 Board decision, the evidence of record included the Veteran's service treatment records and post-service VA and private medical treatment records.

The service treatment records were silent for any complaints of, or treatment for a right hip problem while in service; and the Veteran's separation physical examination report showed a normal musculoskeletal system.

Following service, treatment records showed complaints of left hip pain around 1985; and, degenerative arthrosis of the right hip was shown on X-rays in 1992. 

A VA examination report dated in April 2003 had shown that the Veteran reported right hip pain secondary to his left hip disability, and related the account of his fall in service.  The diagnosis was degenerative changes in both hips, as shown by X-rays.  The examiner also noted the presence of longstanding avascular necrosis on the femoral heads in both hips.  The examiner opined that the avascular necrosis was not the result of trauma, and that the Veteran's right hip disorder was neither related to trauma, nor was it directly or indirectly caused by his left hip disability.

A VA outpatient treatment record dated in March 2004 noted that the Veteran had reported a history of apparent injury of the cervix having fallen 20 to 30 feet and injuring his left hip; and he speculated that the fall could have also included the right hip to some degree, and as time passed it had become apparent that both hips had been involved.

A VA examination report dated in May 2007 had shown that the examiner indicated that the Veteran had had total arthroplasties on both hips.  With regard to the etiology of the Veteran's right hip disability, the examiner indicated that there was no relation of one hip disability to the other and "certainly no reason why the right hip became degenerative because he had the left hip problem."  The examiner also noted that the Veteran reported excessive consumption of alcohol during service, including drinking beer, wine, and whisky on a daily basis; and the examiner opined that the Veteran's avascular necrosis was caused by this alcohol intake. 

Because the degenerative joint disease in the right hip was not shown to have been caused by either the Veteran's active service, or by his service-connected left hip disability, the Board denied the Veteran's claim in August 2007.

Following the Board's August 2007 decision, the Veteran submitted private medical record from T. A. Walker, M.D., dated in August 2009, in which an impression of bilateral hip osteoarthritis and status post bilateral total hip arthroplasties was given.  Dr. Walker opined that it was highly likely that the right hip disorder was secondary to the Veteran's left hip disability.  Dr. Walker added that it was well-known that problems such as arthritis, or stiffness, in one hip can cause ipsilateral knee and contralateral hip joint related problems such as arthritis.

A VA examination report dated in December 2009 shows that the same VA examiner that conducted the May 2007 examination provided a diagnosis of status post bilateral total hip arthroplasties with history of avascular necrosis, bilaterally, as likely as not related to alcohol intake as previously noted.  The VA examiner added that it was less likely than not that the right hip was related to the left since they both came on and he had left hip surgery in September 2004 and right hip surgery in February 2005.
During his April 2011 hearing, the Veteran reiterated that his right hip disorder was either had its onset at the same time of his in-service left hip injury, or that it was the result of his favoring one hip over the other as a result of the left hip disability.

The newly received evidence, to specifically include the August 2009 opinion from Dr. Walker, addresses the likelihood that the Veteran's right hip disorder is secondary to his service-connected left hip disability.  Such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, when considered with the old, raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a right hip disorder.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a right hip disorder, to include as secondary to the service-connected left hip disability, is granted.


REMAND

Having reopened the Veteran's claim of service connection for a right hip disorder, to include as secondary to the service-connected left hip disability, the Board finds that additional development is required prior to further adjudication of this matter.  In this regard, the Board has considered the August 2009 opinion from Dr. Walker that it was highly likely that the right hip disorder was secondary to the Veteran's left hip disability.  However, the Board finds that Dr. Walker did not provide sufficient rationale for the conclusion reached.  The Court has held that the rationale in support of a medical assessment is critical to the probative value of that impression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning. Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

The Board has also considered the December 2009 opinion of the VA examiner that it was less likely than not that the right hip was related to the left since they both came on and he had left hip surgery in September 2004 and right hip surgery in February 2005.  However, this opinion did not address whether the service-connected left hip disability aggravates the right hip disorder, an element that must be addressed in assessing secondary service connection under 38 C.F.R. § 3.310(a) and Allen.  

The Board finds that the Veteran must be afforded another VA examination by a VA physician in order to obtain a medical opinion that reconciles the question of whether the Veteran's current right hip disorder was either (a) caused by or (b) is aggravated by his service-connected left hip disability based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.

With regard to the issue of service connection for a psychiatric disorder, to include as secondary to the service-connected left hip disability, the Veteran has consistently asserted that his left hip disability has made it difficult to work at the level required to be successful in his vocation, and that he has, therefore, experienced financial difficulty which has caused him to have depression.

A VA examination report dated in September 2009 shows that the Veteran reported that because of his service-connected physical condition, he had not progressed at work and that he had been experiencing financial distress trying to make ends meet.  He added that this had, in turn, caused him to experience depression.  The Veteran was diagnosed with depressive disorder, not otherwise specified.  The VA examiner opined that the Veteran's mild depressive disorder was less likely than not possibly related to his service-connected hip condition, and that the etiology appeared to be related more to financial and situational circumstances.  The VA examiner failed to opine as to whether the service-connected left hip disability aggravates the Veteran's depression.

A private medical record from the Southeast Arkansas Behavioral Healthcare System, Inc., dated in October 2009, shows that the Veteran reported that he could not be promoted at work because of his service-connected physical condition.  He was given an impression of mood disorder, secondary to general medical condition.

A private medical record from S. A. Broughton, M.D., dated in April 2011, shows that the Veteran reported that he began experiencing depression at the same time he underwent hip surgery in 2004.  He also reported additional symptoms, to include memory loss and difficulty concentrating.  Dr. Broughton did not, however, provide an opinion as to the etiology of the condition. 

The Board finds that the Veteran must be afforded another VA examination by a VA examiner in order to obtain a medical opinion that reconciles the question of whether the Veteran's current psychiatric disorder was either (a) caused by or (b) is aggravated by his service-connected left hip disability based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that have not yet been associated with his claims file.  All records obtained must  be included in the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination by a physician to determine the nature and etiology of any right hip disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to the following:

(a)  Is it at least as likely as not that the Veteran's current right hip disorder had its onset in service, had its onset in the year immediately following his period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current right hip disorder was caused by his service-connected left hip disability?

(c)  Is it at least as likely as not that the Veteran's current right hip disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left hip disability?
If the Veteran's current right hip disability is aggravated by his service-connected left hip disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability and the permanent, measurable increase in right hip disability attributable to the service-connected left hip disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disorder found on examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to the following:

(a)  Is it at least as likely as not that the Veteran's current psychiatric disorder had its onset in service, had its onset in the year immediately following his period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current psychiatric disorder was caused (in whole or in part) by his service-connected left hip disability?

(c)  Is it at least as likely as not that the Veteran's current psychiatric disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left hip disability?

If the Veteran's current psychiatric disorder is aggravated by his service-connected left hip disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability and the permanent, measurable increase in psychiatric disability attributable to the service-connected left hip disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


